OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on *277February 21, 1973. In this proceeding to discipline him for professional misconduct, the Special Referee sustained the two charges against the respondent. The petitioner moves to confirm the report of the Special Referee and the respondent cross-moves, inter alia, to disaffirm said report.
The first charge of the petition alleged, among other things, that the respondent converted funds entrusted to him which were to be held in escrow. On November 15, 1983, the respondent deposited $4,750 into his attorney escrow account, representing funds recovered in two personal injury actions. When the respondent represented a third client at a real estate closing on November 22, 1983, he drew four checks totaling approximately $4,200 from the above-mentioned escrow account at a time when the only funds in that account were the $4,750 belonging to the first and second clients.
The second charge of the petition alleged that the respondent failed to maintain a duly constituted attorney escrow account and that he commingled clients’ funds and personal funds.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. The petitioner’s motion to confirm said report is granted and the respondent’s cross motion is denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating factors advanced by the respondent. Nevertheless, the respondent is guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred, and his name is ordered stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Weinstein, JJ., concur.